                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MARCUS R. COBB,                              )       CASE NO.: 5:18CV452
                                             )
          Petitioner,                        )       JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
CHRISTOPHER LAROSE, Warden,                  )       ORDER AND DECISION
                                             )
          Defendant.                         )
                                             )


       This matter appears before the Court on objections to the Report and Recommendation of

the Magistrate Judge filed by Petitioner Marcus R. Cobb. Upon due consideration, the Court

overrules the objections and adopts the Report and recommended findings and conclusions of the

Magistrate Judge and incorporates them herein. Therefore, it is ordered that the petition is hereby

DISMISSED.

       Where objections are made to a magistrate judge’s R&R this Court must:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).



       The R&R in this matter concluded that Cobb’s petition was barred by the one-year statute

of limitations contained in the AEDPA.     On October 15, 2018, Cobb filed a document entitled

“Objection to Respondent’s Report and Recommendation.” Doc. 19. Cobb, however, does not

address the R&R in any manner. He does not even in a conclusory fashion claim error in any
aspect of the legal analysis performed in the R&R.     He reasserts his requested relief – a lesser

sentence – and asks that this Court “do what it deems just and proper[.]” Doc. 19 at 3. As Cobb

has alleged no error in the R&R, he has not properly filed objections.

        To the extent that Cobb’s filing could be construed as some form of a challenge to the

R&R, the Court would note that Cobb restates his claim that he has a factual basis for his claim of

innocence. The R&R properly noted that in the best light, Cobb’s assertion is one tied to legal

innocence, as he claims that he should be sentenced for a lesser-included offense. As such, the

R&R properly found that Cobb’s assertions were not sufficient to evade the one-year statute of

limitations imposed by the AEDPA. Accordingly, any objection that could be found in Cobb’s

filing lacks merit.

I.      Conclusion

        Having found no merit to the objections raised by Cobb, the Court ADOPTS the Magistrate

Judge’s Report in its entirety. The Petition is DISMISSED in its entirety as barred by the statute

of limitations.

        The Court certifies, pursuant to 28 U.S.C. '1915(A)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability.

        This Order is entered pursuant to Federal Rule of Civil Procedure 58.



        So ordered.

        October 23, 2018                                 /s/ John R. Adams
                                                     JUDGE JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE
